Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statement on Form S-1 (Amendment #1) of NXT Nutritionals Holdings, Inc. of our report dated March 30, 2010 on the consolidated financial statements of NXT Nutritionals Holdings, Inc. and Subsidiaries for the years ended December 31, 2009 and 2008, included in Form 10-K of NXT Nutritionals Holdings, Inc. filed on March 31, 2010. Berman & Company, P.A. Certified Public Accountants Boca Raton, Florida June 17, 2010 th Street Suite 107 • Boca Raton, FL 33487 Phone: (561) 864-4444 • Fax: (561) 892-3715 www.bermancpas.com • info@bermancpas.com Registered with the PCAOB • Member AICPA Center for Audit Quality Member American Institute of Certified Public Accountants Member Florida institute of Certified Public Accountants
